UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-8024



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRAVIS DWAINE CORLEY,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Aiken. Patrick Michael Duffy, District Judge.
(CR-02-963; CA-04-83-1-23)


Submitted:   June 20, 2005                 Decided:   June 27, 2005


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Travis Dwaine Corley, Appellant Pro Se.      Jane Barrett Taylor,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Travis Dwaine Corley seeks to appeal the district court’s

orders denying relief on his motion filed under 28 U.S.C. § 2255

(2000) and denying reconsideration.          An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.               28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that     Corley   has   not   made     the    requisite   showing.

Accordingly,    we    deny    Corley’s    motion    for    a   certificate   of

appealability, deny Corley’s motion to appoint counsel, and dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                      DISMISSED


                                    - 2 -